Name: Commission Regulation (EEC) No 2466/80 of 25 September 1980 reimposing the levying of customs duties applicable to third countries on certain products originating in Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/ 12 Official Journal of the European Communities 27. 9 . 80 COMMISSION REGULATION (EEC) No 2466/80 of 25 September 1980 reimposing the levying of customs duties applicable to third countries on certain products originating in Sweden ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reim ­ posed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Euro ­ pean Economic Community and the Kingdom of Sweden ( ! ), and in particular Protocol No 1 thereto, Having regard to Council Regulation (EEC) No 2799/79 of 10 December 1979 establishing ceilings and Community supervision for imports of certain goods originating in Sweden (2 ), and in particular Article 1 thereto, Whereas Article 3 of the abovementioned Protocol provides that the goods listed below, imported under reduced duty rates according to Article 1 ( 1 ) to (3) are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : HAS ADOPTED THIS REGULATION : Article 1 As from 30 September and until 31 December 1980 , the levying of customs duties applicable to third coun ­ tries shall be reimposed on imports into the Commu ­ nity of the following products : CCT heading No Description Origin 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : ex F. Other :  Bible paper, manifold (thin typing) paper ; printing paper and writing paper, containing not more than 5 % of mechani ­ cal wood pulp Sweden CCT heading No Description Ceiling(tonnes) 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : ex F. Other :  Bible paper, manifold (thin typing) paper ; printing paper and writing paper, containing not more than 5 % of mechani ­ cal wood pulp 35 623 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas imports into the Community of those products, originating in Sweden , have reached that This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 September 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (!) OJ No L 300 , 31 . 12 . 1972, p . 97. 2 ) OJ No L 330 , 27 . 12 . 1979, p . 15 .